Citation Nr: 0327012	
Decision Date: 10/09/03    Archive Date: 10/20/03

DOCKET NO.  01-05 695	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUE

Entitlement beyond February 1, 2001, to a temporary total 
rating because of treatment for service-connected disability 
requiring convalescence.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. N. Hyland, Associate Counsel


INTRODUCTION

The veteran had active duty from April 1982 to August 1988.

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from a March 2001 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  A notice of disagreement was received in April 2001, a 
statement of the case was issued in June 2001 and a 
substantive appeal was received in December 2002.  The 
veteran initially requested a personal hearing before the 
Board of Veterans' Appeals, but by way of a letter dated 
December 2002, the veteran withdrew his request for a 
hearing.


FINDING OF FACT

A timely substantive appeal was not received to complete an 
appeal from a March 2001 rating decision which denied 
entitlement to a temporary total rating beyond February 1, 
2001, because of treatment for service-connected disability 
requiring convalescence.


CONCLUSION OF LAW

The Board does not have jurisdiction to review the veteran's 
claim of entitlement beyond February1, 2001, to a temporary 
total rating because of treatment for service-connected 
disability requiring convalescence.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. §§ 20.200; 20.202 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Appellate review is initiated by a notice of disagreement 
completed by a substantive appeal filed after a statement of 
the case has been furnished to the veteran.  38 U.S.C.A. 
§ 7105(a); 38 C.F.R. § 20.200.  In order to complete an 
appeal to the Board, a claimant must file a substantive 
appeal within 60 days from the date that the agency of 
original jurisdiction mails the statement of the case to the 
veteran, or within the remainder of the one year period from 
the date of mailing of the notification of the determination 
being appealed, whichever period ends later.  38 U.S.C.A. 
§ 7105(b)(2), (d)(3); 38 C.F.R. §§ 0.301, 20.302.  In the 
absence of a properly perfected appeal, the Board is without 
jurisdiction to determine the merits of the case.  See 
38 U.S.C.A. § 7105.

After reviewing the claims file, the Board finds that the 
veteran did not file a timely substantive appeal.  As noted 
above, the case is before the Board of Veterans' Appeals on 
appeal from a March 2001 rating decision.  He was notified of 
that decision by letter dated March 21, 2001.  A notice of 
disagreement was received in April 2001, and a statement of 
the case was issued in June 2001.  However, the veteran's 
substantive appeal was not received until December 2002, well 
beyond the window of either 60 days from the date the 
statement of the case was issued or one year from the date 
the rating decision was issued.  Further, the record does not 
show that an extension of time for filing the substantive 
appeal was ever received.

The Board contacted the veteran and his representative by 
letter dated March 24, 2003, to afford an opportunity to 
address the question of the timeliness of the substantive 
appeal, but no response has been received.  In view of the 
clear statutory language which requires that the substantive 
appeal be received within 60 days of issuance of the 
statement of the case or within one year of the issuance of 
the rating decision, whichever is later, the Board in unable 
to find that a timely substantive appeal was filed in this 
case.  Accordingly, the appeal must be dismissed.

At this point the Board notes that on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA).  Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000), now codified at 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  This newly 
enacted legislation provides, among other things, for notice 
and assistance to claimants under certain circumstances.  VA 
has issued final rules to amend adjudication regulations to 
implement the provisions of the VCAA.  See 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, and 3.326(a) (2002).  The intended 
effect of the new regulations is to establish clear 
guidelines consistent with the intent of Congress regarding 
the timing and the scope of assistance VA will provide to a 
claimant who files a substantially complete application for 
VA benefits, or who attempts to reopen a previously denied 
claim.  However, nothing in VCAA altered the statutory 
jurisdictional requirements for initiating and completing an 
appeal to the Board. 


ORDER

The appeal is dismissed.



	                        
____________________________________________
	ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



